Case 2:21-cv-02136-JDT-cgc Document 10 Filed 03/08/21 Page 1 of 3                      PageID 3




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION
WENDOLYN LEE,                                    )
                                                 )
          Plaintiff,                             )
                                                 )
VS.                                              )           No. 21-2136-JDT-cgc
                                                 )
CHRIS CRAFT, ET AL.,                             )
                                                 )
          Defendants.                            )


               ORDER GRANTING LEAVE TO PROCEED IN FORMA PAUPERIS
              AND ASSESSING $350 FILING FEE IN ACCORDANCE WITH PLRA


          Plaintiff Wendolyn Lee, who is incarcerated at the Shelby County Criminal Justice Center

(Jail) in Memphis, Tennessee, filed a pro se civil complaint in the U.S. District Court for the

Eastern District of Louisiana on Februuary 1, 2021. (ECF No. 1.) After the Clerk of that Court

notified Lee of the deficiency, he also filed a motion to proceed in forma pauperis and a

certification of his inmate trust account statement. (ECF No. 4.) On March 5, 2021, U.S.

Magistrate Judge Donna Phillips Currault transferred the case to this district, where venue is

proper.

          Under the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b), a prisoner

bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a).1 Although the

obligation to pay the fee accrues at the moment the case is filed, see McGore v. Wrigglesworth,



          1
        The civil filing fee is $350. See 28 U.S.C. § 1914(a). Under § 1914(b) and the
Schedule of Fees set out following the statute, the Clerk also is required to collect an
administrative fee of $50 for filing any civil case. However, the additional $50 fee does not
apply when a plaintiff is granted leave to proceed in forma pauperis.
 Case 2:21-cv-02136-JDT-cgc Document 10 Filed 03/08/21 Page 2 of 3                          PageID 4




114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other grounds by LaFountain v. Harry,

716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides the prisoner the opportunity to make a

“down payment” of a partial filing fee and pay the remainder in installments. Id. at 604. In this

case, Plaintiff now has submitted an in forma pauperis affidavit and a certification of his inmate

trust account statement as required by 28 U.S.C. § 1915(a)(2). The motion to proceed in forma

pauperis is GRANTED in accordance with the terms of the PLRA, and Plaintiff is assessed the

$350 filing fee.

         Plaintiff is ORDERED to cooperate fully with prison officials in carrying out this order. It

is ORDERED that the trust account officer at Plaintiff’s prison shall calculate and submit to the

Clerk of Court a partial initial filing fee equal to twenty percent (20%) of the greater of the average

monthly balance in or average monthly deposits to Plaintiff’s trust account for the six months

immediately preceding the completion of the affidavit. 28 U.S.C. § 1915(b)(1).

         It is further ORDERED that after the initial partial filing fee is fully paid, the trust account

officer shall withdraw from Plaintiff’s trust account and submit to the Clerk monthly payments

equal to twenty percent (20%) of all deposits credited to Plaintiff’s account during the preceding

month, but only when the amount in the account exceeds $10, until the $350 filing fee is paid.

         Each time the trust account officer makes a payment to the Court as required by this order,

he shall submit to the Clerk along with the payment a copy of the prisoner’s account statement

showing all activity in the account since the last payment under this order. All payments and

account statements should be sent to:

         Clerk, United States District Court, Western District of Tennessee,
         167 N. Main St., Rm. 242, Memphis, TN 38103

and shall clearly identify Plaintiff’s name and the case number as included on the first page of this

order.

                                                    2
 Case 2:21-cv-02136-JDT-cgc Document 10 Filed 03/08/21 Page 3 of 3                           PageID 5




        If Plaintiff is transferred to a different prison or released, he is ORDERED to notify the

Court immediately, in writing, of his change of address. If still confined, he shall provide the

officials at the new facility with a copy of this order. If Plaintiff fails to abide by these or any other

requirements of this order, the Court may impose appropriate sanctions, up to and including

dismissal of this action, without any additional notice or hearing by the Court.

        The Clerk shall mail a copy of this order to the official in charge of trust fund accounts at

Plaintiff’s prison. The Clerk is further directed to forward a copy of this order to the Director of

the Jail to ensure the custodian of Plaintiff’s inmate trust account complies with that portion of the

PLRA pertaining to the payment of filing fees.

IT IS SO ORDERED.
                                                          s/ James D. Todd
                                                         JAMES D. TODD
                                                         UNITED STATES DISTRICT JUDGE




                                                    3
